09/26/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 22-0374

IN THE MATTER OF

K.S., K.S. and C.D.,

      Youths in Need of Care.


         ORDER GRANTING MOTION TO CONSOLIDATE


      Upon consideration of Appellant Mother A.R.S.’s Motion to

Consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. 22-0374, 22-0375, and 22-00376 are hereby

consolidated under Cause No. DA 21-0374 and henceforth captioned as

above.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                     September 26 2022